PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CENTRAL ELECTRIC POWER                  
COOPERATIVE, INCORPORATED; SALUDA
RIVER ELECTRIC COOPERATIVE,
INCORPORATED; SOUTH CAROLINA
PUBLIC SERVICE AUTHORITY,
               Plaintiffs-Appellants,
                 v.
SOUTHEASTERN POWER
ADMINISTRATION; CHARLES A.
BORCHARDT, in his capacity as
Administrator of the Southeastern
                                           No. 02-2027
Power Administration; FEDERAL
ENERGY REGULATORY COMMISSION;
DEPARTMENT OF ENERGY; SPENCER
ABRAHAM, in his capacity as
Secretary of Energy,
              Defendants-Appellees.
THE MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA,
     Amicus Supporting Appellees.
                                        
2           CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER



CENTRAL ELECTRIC POWER                  
COOPERATIVE, INCORPORATED; SALUDA
RIVER ELECTRIC COOPERATIVE,
INCORPORATED; SOUTH CAROLINA
PUBLIC SERVICE AUTHORITY,
                Plaintiffs-Appellees,
                   v.
SOUTHEASTERN POWER
ADMINISTRATION; CHARLES A.
BORCHARDT, in his capacity as
Administrator of the Southeastern
                                                 No. 02-2035
Power Administration; FEDERAL
ENERGY REGULATORY COMMISSION;
DEPARTMENT OF ENERGY; SPENCER
ABRAHAM, in his capacity as
Secretary of Energy,
              Defendants-Appellants.
THE MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA,
     Amicus Supporting Appellants.
                                        
             Appeals from the United States District Court
            for the District of South Carolina, at Columbia.
              Matthew J. Perry, Jr., Senior District Judge.
                           (CA-91-2449-3-10)

                         Argued: June 5, 2003

                        Decided: July 29, 2003

        Before WILKINSON and LUTTIG, Circuit Judges, and
    Henry E. HUDSON, United States District Judge for the Eastern
              District of Virginia, sitting by designation.
          CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER                3
Reversed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Luttig and Judge Hudson joined.


                             COUNSEL

ARGUED: A. Hewitt Rose, III, BRICKFIELD, BURCHETTE,
RITTS & STONE, P.C., Washington, D.C., for Appellants. Gillian
Flory, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellees. ON BRIEF: Kathleen T.
Spear, BRICKFIELD, BURCHETTE, RITTS & STONE, P.C., Wash-
ington, D.C.; Elizabeth H. Warner, SOUTH CAROLINA PUBLIC
SERVICE AUTHORITY, Moncks Corner, South Carolina, for
Appellants. Robert D. McCallum, Assistant Attorney General, Robert
Greenspan, Felix Baxter, C. Max Vassanelli, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees. Donald W. Tyler, TYLER, CASSELL, JACKSON,
PEACE & SILVER, L.L.P., Columbia, South Carolina, for Amicus
Curiae.


                              OPINION

WILKINSON, Circuit Judge:

   Plaintiffs brought this action in federal district court to set aside
defendants’ rate schedule for the sale of hydroelectric power under
the Flood Control Act. Plaintiffs argued, and the district court held,
that the rate schedule was arbitrary and capricious because it imposed
a surcharge on plaintiffs in order to recover revenue shortages
incurred during a prior rate period. However, the Flood Control Act
authorizes defendants to recover such costs and affords them consid-
erable discretion in structuring rate schedules in order to do so. We
therefore reverse the judgment of the district court.

                                   I.

   In the Flood Control Act of 1944, Congress authorized the con-
struction and operation of certain dam and reservoir projects. United
4         CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER
States v. City of Fulton, 475 U.S. 657, 659 (1986). Congress then
assigned responsibility for selling the power produced by these proj-
ects to the Department of Energy (DOE), instructing the DOE to sell
such power at below-market costs. The DOE sells and markets power
through regional Power Marketing Administrations (PMAs) such as
defendant Southeastern Power Administration (SEPA). Id. at 660; 16
U.S.C. § 825s (2000); 42 U.S.C. § 7152 (2000). The PMAs are
responsible for setting rate schedules based on the recovery of costs
associated with generating hydroelectric power, the amortization of
the federal capital investment and any past expenses not recovered
under prior rate schedules. Finally, the Act requires PMAs to give
preference in the sale of this low-cost power to public bodies and
cooperatives such as the plaintiffs. 16 U.S.C. § 825s.

   As "preference customers" under the Act, plaintiffs Central Electric
Power Cooperative, Inc. ("Central Electric"), Saluda River Electric
Cooperative, Inc. ("Saluda River"), and South Carolina Public Service
Authority ("Santee Cooper") contract with SEPA to purchase hydro-
electric power at below-market rates. Prior to the current dispute,
plaintiffs had entered into contracts to purchase power effective Sep-
tember 30, 1985, through September 30, 1990. During the term of the
contracts, however, much of the southeastern United States experi-
enced a severe drought. The drought limited hydroelectric production
in the area, forcing SEPA to make separate power purchases in order
to honor its power supply contracts. These extra power purchases in
turn caused SEPA to incur costs exceeding those contemplated by the
1985 rate schedule. Under the current rate, SEPA would not be able
to cover its costs as required by the Flood Control Act. 53 Fed. Reg.
47,864-05 (Nov. 28, 1988). SEPA thus needed to devise a rate sched-
ule that would address the shortfall.

   In November 1988, SEPA explained the predicament to its prefer-
ence customers and asked them to voluntarily amend their power con-
tracts to reflect a rate increase effective June 1, 1989. SEPA then held
two public forums and accepted written comments from interested
parties. Several preference customers submitted written comments
favoring the early rate increase. Central Electric filed written com-
ments opposing the rate increase and declining to modify its contract.

  On March 10, 1989, SEPA convened another meeting during
which the parties discussed the alternatives available to SEPA: (1)
           CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER                 5
charge the agreeing preference customers rates sufficient to cover the
total revenue shortfall, including the non-agreeing customers’ share;
(2) charge the agreeing customers their portion of the shortfall
through the proposed short-term rate and charge the non-agreeing
customers their portion of the shortfall in the next rate filing; and (3)
withdraw the proposed short-term rate and charge each preference
customer its share of the revenue shortfall in the next rate filing. The
preference customers present at the meeting strongly favored the sec-
ond option, which gave each customer the option to choose when to
pay its portion of the shortfall. SEPA subsequently adopted a rate
schedule under which agreeing preference customers voluntarily
amended their contracts, and FERC approved. Southeastern Power
Admin., 49 F.E.R.C. ¶ 62,109 (1989). SEPA made clear, however,
that non-agreeing customers who continued to purchase power from
SEPA after the expiration of the 1985 contracts would pay their por-
tion of the shortfall in the next rate filing. Ultimately, 168 of SEPA’s
174 preference customers voluntarily amended their contracts.

   On March 9, 1990, in anticipation of the September 30, 1990, con-
tract expirations, SEPA published a proposed rate schedule for the
October 1, 1990 contract term. 5 Fed. Reg. 8981 (Mar. 9, 1990). In
addition to charging a new base rate, the schedule imposed an energy
surcharge on the six preference customers who had not yet paid their
share of the prior term’s revenue shortfall. Plaintiffs filed a joint pro-
test and comment with SEPA and orally opposed the surcharge at a
public information and comment forum. Other preference customers
filed written comments supporting the proposed rates.

   After the DOE Deputy Secretary approved the proposed rates on
an interim basis, plaintiffs filed before FERC a protest of the rate fil-
ing. They also made a motion to intervene in the FERC proceedings,
which FERC granted. Plaintiffs argued that the surcharge was dis-
criminatory and constituted illegal retroactive ratemaking. FERC,
however, concluded that whether or not the surcharge constituted
retroactive ratemaking was not relevant because the Flood Control
Act does not prohibit retroactive ratemaking. Southeastern Power
Admin., 55 F.E.R.C. ¶¶ 61,016, 61,045 (1991). FERC also dismissed
plaintiffs’ argument that the surcharge was discriminatory because
"the decision to correct for past cost underrecoveries through a sur-
6         CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER
charge is not arbitrary or capricious, or in violation of the law." Id.
FERC thus issued a final order approving the rate schedule. Id.

   On August 15, 1991, plaintiffs brought this action in South Caro-
lina district court, alleging that the 1990 rate surcharge violated the
Flood Control Act. Plaintiffs requested that the district court declare
the surcharge unlawful and enjoin SEPA from implementing it, and
order SEPA to refund to plaintiffs any amounts charged them pursu-
ant to the surcharge. Plaintiffs then moved for summary judgment,
which the court granted in their favor. The district court concluded
that plaintiffs’ failure to amend their 1985 contracts was not a permis-
sible basis upon which to impose the surcharge, and thus that defen-
dants lacked a rational basis for the surcharge. This appeal followed.

                                  II.

                                  A.

    Inasmuch as the complaint charges unlawful agency action, our
review is governed by the Administrative Procedures Act. 5 U.S.C.
§§ 701, 702 (2000). Given the expertise of agencies in the fields they
regulate, a presumption of regularity attaches to administrative
actions. See Citizens to Preserve Overton Park, Inc. v. Volpe, 401
U.S. 402, 415 (1971) (overruled on other grounds by Califano v.
Sanders, 430 U.S. 99, 105 (1977)). Thus "[t]he ultimate standard of
review is a narrow one." Id. at 416. Under 5 U.S.C. § 706, we ask
only whether the challenged agency action was "arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with law." If
an agency’s decision was based on a consideration of the relevant fac-
tors and there has been no clear error of judgment, we must uphold
it. Citizens to Preserve Overton Park, 401 U.S. at 416.

                                  B.

   Under the Flood Control Act, PMAs such as SEPA are required to
set rates for the sale of hydroelectric power in accordance with two
criteria. See 16 U.S.C. § 825s. First, PMAs must devise rate schedules
that encourage "the most widespread use [of hydroelectric power] at
the lowest possible rates to consumers consistent with sound business
           CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER                 7
principles . . . ." Id. Second, PMAs must devise rate schedules with
"regard to the recovery (upon the basis of the application of such rate
schedules to the capacity of the electric facilities of the projects) of
the cost of producing and transmitting such electric energy, including
the amortization of the capital investment allocated to power over a
reasonable period of years." Id. The DOE has interpreted this lan-
guage to require the recovery of operation and maintenance costs,
purchased and exchanged power costs, interest expenses on the power
investment, costs associated with the amortization of the capital
investment, and any deficit of unrecovered expenses which prior
years’ revenues failed to cover. DOE Order 6120.2 (Sept. 20, 1979).

   In fact, PMAs are "required by the plain language of [the Flood
Control Act] to protect the public fisc by ensuring that federal hydro-
electric programs recover their own costs and do not require subsidies
from the federal treasury." Fulton, 475 U.S. at 668. Thus when a
drought in the southeastern United States limited hydroelectric pro-
duction in the area and caused SEPA’s costs to rise beyond what
SEPA would recover under the 1985 rate schedule, SEPA was
required by statute to address the revenue shortfall. However since
"[i]ssues of rate design are fairly technical and, insofar as they are not
technical, involve policy judgments that lie at the core of the regula-
tory mission," Town of Norwood v. FERC, 962 F.2d 20, 22 (D.C. Cir.
1992), SEPA enjoys considerable discretion in determining how to
structure the recovery of such costs.

   For example, PMAs must sometimes set rates specifically aimed at
recovering revenue shortages sustained during prior rate periods.
Although provisions in the Natural Gas Act, 15 U.S.C. §§ 717c and
717d (2000), and the Federal Power Act, 16 U.S.C. §§ 824d and 824e
(2000), prohibit retroactive ratemaking, the Flood Control Act con-
tains no similar provisions. Indeed, PMAs would be unable to meet
the requirements of the Flood Control Act if they were prohibited
from devising rates aimed at addressing unexpected revenue short-
falls. FERC has thus previously approved rates specifically designed
to recover revenue shortfalls incurred under prior rate schedules. See
Southwestern Power Admin., 18 F.E.R.C. ¶¶ 61,052, 61,088 (1982);
Southwestern Power Admin., 23 F.E.R.C. ¶¶ 61,403, 61,895 (1983).
And the Supreme Court has also approved this approach. See Fulton,
475 U.S. at 668 (approving interim rate-setting to eliminate the possi-
8          CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER
bility of "the Government constantly . . . playing catchup in its
attempt to secure an appropriate rate").
   Congress did not set out a "detailed mandatory procedural scheme"
to govern FERC’s review of rates, "apparently intend[ing] to leave the
agency substantial discretion as to how to structure its review." Ful-
ton, 475 U.S. at 670. In the context of the Flood Control Act, FERC
regards its role in reviewing rates as "in the nature of an appellate
body," limiting its review to whether "due process requirements have
been met and [whether] the Administrator’s program of rate schedules
and the decision of the [PMA] are rational and consistent with the
statutory standards." Fulton, 475 U.S. at 663 (quoting 45 Fed. Reg.
79544, 79547 (Dec. 1, 1980)). The nature of review here is thus dou-
bly limited, first by FERC’s own circumscribed review of SEPA’s
rate schedule, and then again by the deference we owe FERC’s ruling
that the rate design here was permissible.
                                     C.
   Notwithstanding the discretion afforded under the Flood Control
Act to SEPA in setting rates, plaintiffs contend that the 1990 rate sur-
charge was arbitrary and capricious as well as a breach of contract.1
Specifically, plaintiffs argue that the surcharge is illegal because it is
discriminatory and retroactively breaches plaintiffs’ 1985 fixed-rate
contracts.2 Plaintiffs apparently argue that SEPA should have spread
the increased costs to all customers under the 1990 rate, regardless of
the fact that 168 of the 174 preference customers had already paid
their share of the revenue shortfall. However the advancement of a
patently inequitable alternative rate design comes nowhere near prov-
ing that the SEPA surcharge is arbitrary and capricious. Defendants
in fact acted well within their discretion in setting and approving the
1990 rate schedule.
    1
     Plaintiffs do not challenge SEPA’s compliance with the APA’s proce-
dural requirements, 5 U.S.C. § 553, or the calculations determining the
projected costs defendants sought to recover under the 1990 rate.
   2
     Plaintiffs also argue that the surcharge constitutes illegal retroactive
ratemaking. We need not decide whether the surcharge constitutes "retro-
active" ratemaking, however, because such ratemaking is not prohibited
by the Flood Control Act. See Southeastern Power Admin., 55 F.E.R.C.
¶ 61,045.
          CENTRAL ELECTRIC POWER v. SOUTHEASTERN POWER               9
   SEPA adopted a rate design that would afford its preference cus-
tomers three options: pay their portion of the shortfall immediately by
amending their 1985 contracts to reflect a higher rate, pay their por-
tion of the shortfall under the October 1990 contracts, or decline to
renew their purchase contracts in October 1990 and pay no portion of
the shortfall at all. The rate was thus designed to produce the most
flexible result possible: all preference customers who maintained
hydroelectric power contracts under the 1985 rate either paid for their
portion of the revenue shortfall, albeit at different times, or avoided
paying their share but also forfeited the ability to purchase power
from SEPA at below-market rates. Indeed, to allow plaintiffs to avoid
paying their share of the shortfall but still purchase low-cost power
from SEPA would discriminate against the other preference custom-
ers who would be forced to subsidize plaintiffs’ rates. Thus in this
context, applying a surcharge only to the six non-agreeing preference
customers does not make the rate arbitrary and capricious. See Associ-
ated Elec. Coop., Inc. v. Morton, 507 F.2d 1167, 1177 (D.C. Cir.
1974) (rate revision imposing new transmission charge affecting only
one of the PMA’s customers "does not necessarily make the transmis-
sion charge discriminatory").
   Next plaintiffs argue that the surcharge is arbitrary and capricious
because it retroactively breaches their 1985 purchase contracts. But
the notion of a "retroactive breach of contract" makes no sense. This
contract, by its very nature, was governed by a specific term. The
1985 rate schedule expired on September 30, 1990. The surcharge
applied only to purchases made after October 1, 1990. Since the sur-
charge is only applied prospectively, its imposition cannot constitute
a retroactive breach of the 1985 rate schedule because the parties are
no longer bound by that schedule. Plaintiffs could have avoided pay-
ing the surcharge by declining to renew the contract on October 1,
1990.
                                  D.
  It was well within SEPA’s discretion to structure the rates in the
way that it did. The judgment of the district court is therefore
                                                          REVERSED.